DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Applicant’s submission of drawing on 05/31/2022 with label “typical” should be replaced with  “Prior Art”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 1-3, 5, 12-13, 15, 18, 21-22 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 21 define “a liquid supply” which has to be “a liquid supply unit” as defined in the specification as the unit can have a nozzle and supply line. “a liquid supply” can be interpreted as the supply line itself. Appropriate correction is required.

Claims 1 and 12 define “wherein a shape of a downstream area ..is curved” is indefinite as in the specification it defines an area or a first part of a downstream area is curved, not the whole downstream area. Appropriate correction like claim 21 is required.


Claims 2-3, 5, 13, 15, 18, 22 are also rejected being dependent on claims 1, 12, 21.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-3, 5, 12-13, 15, 18 are rejected under 35 U.S.C. 103 as being obvious over Iowa et al (US 2017/0256426 A1) and  evidenced by Fujita et al. (WO 2015/136872 A1)

Regarding claims 1, 12: Iowa teaches in Fig. 3 about an apparatus for treating a substrate W, the apparatus comprising:


    PNG
    media_image1.png
    661
    863
    media_image1.png
    Greyscale

a treating container 20 defining a treatment space inside the treating container;
a substrate support unit (under W) configured to support a substrate in the treatment space; and
a liquid supply unit configured to supply treatment liquid to the substrate supported by the substrate support unit,
wherein the liquid supply unit includes:
a nozzle 13;
a supply line 38 configured to supply the treatment liquid to the nozzle;
a first valve 39 mounted in the supply line; and

a discharge line (as marked connected to 31) branching from a branch point (as marked) downstream of the first valve (as shown) in the supply line, the discharge line configured to discharge the treatment liquid from the supply line, and having a second valve 37 or 50 mounted in the discharge line;
wherein in the supply line a valve is absent in an area between the branch point and the nozzle (as seen no valve between branch point and 13), in the supply line, and
wherein a shape of a downstream area, which extends from the branch point in a downstream direction, is curved (as shown above, Fujita also teaches in Fig. 3 wherein an area of the downstream area, which extends from the branch point in a downstream direction, has a curved shape).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to realize from Fujita’s teachings and Iowa’s teachings to have the features as claimed as a as a matter of design choice, since it has been held that the configuration of the curved area was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed area was significant). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claims 2, 13: Iowa teaches in Fig. 3 wherein an end of a downstream area of the supply line based on the branch point is above the discharge line.

Regarding claims 3, 13: Iowa teaches in Fig. 3 wherein the end of the downstream area is above the branch point.

Regarding claim 18: Iowa teaches in Fig. 3 about wherein the liquid supply unit further includes: a controller 3 configured to adjust supply of the treatment liquid to the nozzle, and wherein the controller is configured to control the second valve such that the second valve is cut off in a supply mode to supply the treatment liquid to the nozzle, and open in a standby mode to stop the supply of the treatment liquid to the nozzle (Iowa’s controller is control all functions of the supply unit).

Regarding claims 5, 15: Fujita teaches in Fig. 3 wherein the downstream direction is downward provided in an upstream area of the supply line based on the branch point, and
wherein the curved shape is provided in a convex-upward shape.


Allowable Subject Matter
5.	Claim 6 is allowed. The limitation allowable “a third part extending from the second part, positioned higher than the first part, and including the end, and
wherein the first sensor is installed in the third part” in combination with other limitations as a whole.

Claims 7-11 are also allowable being dependent on allowable claim 6

Claim 16 is allowed. The limitation allowable “a third part extending from the second part, positioned higher than the first part, and including the end, and
wherein the first sensor is installed in the third part” in combination with other limitations as a whole.

Claims 17 is also allowable being dependent on allowable claim 16.

Claim 21 is allowed. The limitation allowable “a third part extending from the second part, above the first part, and including the end, and
wherein the first sensor is in the third part” in combination with other limitations as a whole.

Claims 22 is also allowable being dependent on allowable claim 21.


Response to Arguments
6.	Applicant's arguments with respect to claims 1, 12 have been considered but are moot in view of the new ground(s) of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897